UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72 –1020809 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana 70501 (Address of principal executive offices, including zip code) (337) 237-8343 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) YES¨NOx As of August 3, 2007, there were 6,269,675 shares of the registrant’s Common Stock, par value $0.10 per share, outstanding. Part I – Financial Information Item 1. Financial Statements. Consolidated Statements of Condition Consolidated Statements of Earnings (unaudited) Consolidated Statement of Stockholders’ Equity June 30, 2007 (unaudited) Consolidated Statement of Stockholders’ Equity June 30, 2006 (unaudited) Consolidated Statements of Cash Flows (unaudited) Notes to Interim Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Critical Accounting Policies Results of Operations Analysis of Statement of Condition Liquidity Asset Quality Impact of Inflation and Changing Prices Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II – Other Information Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits. Signatures Table of Contents Part I – Financial Information Item 1. Financial Statements. MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Condition June 30, 2007 (unaudited) December 31, 2006 (audited) Assets Cash and due from banks $ 25,169,137 $ 30,564,604 Interest bearing deposits in banks and federal funds sold 71,592 26,839,737 Total cash and cash equivalents 25,240,729 57,404,341 Securities available-for-sale, at fair value (cost of $188,468,197 at June 30, 2007 and $181,973,949 at December 31, 2006) 185,625,793 180,673,747 Securities held-to-maturity (estimated fair value of $12,307,081 at June 30, 2007 and $16,166,937 at December 31, 2006) 12,132,033 15,900,611 Loans, net of allowance for loan losses of $5,181,861 at June 30, 2007 and $4,976,857 at December 31, 2006 540,265,492 494,068,845 Other investments 3,026,749 2,501,150 Accrued interest receivable 5,676,944 5,491,730 Bank premises and equipment, net 33,476,690 30,609,332 Goodwill and intangibles 9,852,536 9,957,364 Cash surrender value of life insurance 4,143,945 4,068,116 Other assets 4,585,264 4,346,450 Total assets $ 824,026,175 $ 805,021,686 Liabilities and Stockholders’
